     6:20-cv-03727-DCC      Date Filed 04/28/21    Entry Number 44     Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Nathaniel E. Nash,               )             Case No. 6:20-cv-03727-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                         ORDER
                                 )
                                 )
Syncreon America, Inc.,          )
                                 )
                   Defendant.    )
________________________________ )

      This matter is before the Court upon Defendant’s Motion to Dismiss and, in the

Alternative, Motion for a More Definite Statement. ECF No. 8. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to

United States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report

and Recommendation (“Report”).

      Plaintiff, proceeding pro se, filed his Complaint in the Greenville County Court of

Common Pleas on September 23, 2020. ECF No. 1-1 at 2. This action was removed on

October 23, 2020, pursuant to diversity and federal question jurisdiction. ECF No. 1. On

October 30, 2020, Defendant filed a Motion to Dismiss and, in the Alternative, Motion for

a More Definite Statement. ECF No. 8. The Magistrate Judge issued an order pursuant

to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising Plaintiff of the summary

judgment/dismissal procedure and the possible consequences if he failed to respond

adequately. ECF No. 10. Despite this explanation, Plaintiff did not timely respond to the
     6:20-cv-03727-DCC        Date Filed 04/28/21     Entry Number 44      Page 2 of 6




motion. The Magistrate Judge issued an order advising Plaintiff of the consequences if

he failed to respond adequately and extending the time to answer until December 27,

2020. ECF No. 16. Plaintiff filed responses on December 9, 2020, and January 15, 2021.

ECF Nos. 19, 25.

       On February 1, 2021, the Magistrate Judge granted Defendant’s Motion for a More

Definite Statement and held the Motion to Dismiss in abeyance. ECF No. 29. Plaintiff

was directed to correct the identified deficiencies by filing an amended complaint by

February 16, 2021. Id. at 6–9. Plaintiff was specifically warned that failure to file an

amended complaint or cure the deficiencies would result in a recommendation that the

Motion to Dismiss be granted and that the action be dismissed with prejudice. Id. The

Magistrate Judge also determined that the complaint was subject to dismissal based on

insufficient service of process and directed Plaintiff to file proof of appropriate service of

the summons and Complaint or, alternatively, show good cause for his failure to properly

serve Defendant by February 16, 2021. Id.

       Also on February 1, 2021, Plaintiff filed documents that included emails that he

sent regarding the allegations made in the Complaint and asserting other arguments.

ECF No. 31. On February 5, 2021, he filed another document moving to amend the

Complaint to add new evidence and to “retitle” his Complaint as “wrongful termination.

ECF No. 32. On February 8, 2021, the Magistrate Judge issued an order finding the

Motion to Amend as moot because Plaintiff had been directed to file an amended

complaint. ECF No. 33. The Magistrate Judge noted that Plaintiff had not received the




                                              2
     6:20-cv-03727-DCC        Date Filed 04/28/21     Entry Number 44       Page 3 of 6




February 1, 2021, order at the time that he filed the Motion to Amend and reminded

Plaintiff that he had until February 16, 2021, to comply with the prior order. Id.

       On February 11, 2021, Plaintiff filed a letter largely reiterating facts already alleged

in his various other filings. ECF No. 35. On February 24, 2021, the Magistrate Judge

issued a Report recommending that Defendant’s Motion to Dismiss be granted and that

this action be dismissed with prejudice and without leave to file a amended complaint.

ECF No. 37.      The Magistrate Judge advised the parties of the procedures and

requirements for filing objections to the Report and the serious consequences if they

failed to do so. Plaintiff filed objections to the Report, and Defendant filed a Reply. ECF

Nos. 40, 43.

                                    APPLICABLE LAW

       The Magistrate Judge makes only a recommendation to this Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo




                                              3
     6:20-cv-03727-DCC        Date Filed 04/28/21    Entry Number 44       Page 4 of 6




review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       The Magistrate Judge provides a thorough recitation of the relevant facts and

applicable law which the Court incorporates by reference. As stated by the Magistrate

Judge, it is difficult to understand the exact nature of Plaintiff’s allegations; however, he

seems to allege various violations related to his employment with Defendant. In his

objections, Plaintiff largely restates his previous allegations concerning safety violations

and drug use/dealing at Defendant’s facility. ECF No. 40. The undersigned notes that

the objections do little to clarify the nature of Plaintiff’s allegations; however, out of an

abundance of caution for a pro se Plaintiff, the Court has reviewed the entirety of the

record, the applicable law, and the Report de novo. 1

       The Magistrate Judge notes that it is unclear what Plaintiff’s claims are. It appears

that Plaintiff was terminated from his employment with Defendant. ECF No. 40 at 2.

However, as noted by the Magistrate Judge, Plaintiff fails to allege that he engaged in

any protected activity or explain if or how his allegations are tied to any claim based on




       1  Plaintiff did not technically comply with the Magistrate Judge’s order dated
February 1, 2021, directing him to file an amended complaint. See ECF No. 29. However,
out of an abundance of caution for a pro se Plaintiff, the Magistrate Judge’s analysis
considered whether Plaintiff failed to state a claim construing his various documents filed
after the entry of the February 1, 2021, order as an amended complaint. ECF No. 37 at
4. The undersigned will do likewise.

                                             4
      6:20-cv-03727-DCC        Date Filed 04/28/21      Entry Number 44        Page 5 of 6




race or any other protected class or activity. 2 Plaintiff fails to specify any causes of action 3

against Defendant, identify any statutory basis for his claims, or identify how Defendant’s

actions were discriminatory or retaliatory, assuming that is what he intended to allege.

Moreover, Plaintiff has failed to show proof of appropriate service of process or good

cause for his failure to properly serve Defendant. See Fed. R. Civ. P 12(b)(5).

                                        CONCLUSION

         Based on the forgoing and upon de novo review of the record, the applicable law,

and the Report, the Court agrees with the recommendation of the Magistrate Judge.

Therefore, Defendant’s Motion to Dismiss is GRANTED pursuant to Federal Rules of Civil

Procedure 12(b)(5) and (6). This action is DISMISSED with prejudice and without leave

for further amendment. See Workman v. Morrison Healthcare, 724 F. App’x 280 (4th Cir.

2018).

         IT IS SO ORDERED.

                                                            s/ Donald C. Coggins, Jr.
                                                            United States District Judge
April 28, 2021
Spartanburg, South Carolina


         In his objections, Plaintiff states that “95% of upper management is white in all 4
         2

plants I worked in” and that “they know 87% of the employees up there are young black
n[ai]ve children . . . .” ECF No. 40 at 1. He later identifies himself as a black man. Id. at
2. Plaintiff does not state how these facts relate to any claim for relief.

         3In his objections, Plaintiff states without elaboration that he “was assaulted in that
plant.” ECF No. 40 at 2. Such a statement without more is insufficient to state a claim
for relief. See Robinson v. American Honda Motor Co., Inc., 551 F.3d 218, 222 (4th Cir.
2009) (“[T]he facts alleged ‘must be enough to raise a right to relief above the speculative
level’ and must provide ‘enough facts to state a claim for relief that is plausible on its
face.’” (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570, (2007))).

                                                5
     6:20-cv-03727-DCC       Date Filed 04/28/21    Entry Number 44      Page 6 of 6




                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                            6
